 
EXHIBIT 10.12
 
FIRST AMENDMENT TO FIRST AMENDED AND RESTATED FORBEARANCE AGREEMENT AND FOURTH
AMENDMENT TO LOAN AGREEMENT


THIS FIRST AMENDMENT TO FIRST AMENDED AND RESTATED FORBEARANCE AGREEMENT AND
FOURTH AMENDMENT TO LOAN AGREEMENT, dated as of March 31, 2010, amends and
supplements that certain First Amended and Restated Forbearance Agreement and
Fourth Amendment to Loan Agreement dated as of December 8, 2009 (the
"Forbearance Agreement") among Johnson Bank ("Lender"), Jefferson Electric, Inc.
("Borrower"), Thomas Klink ("Guarantor") and Diane M. Klink ("Diane Klink," and
together with Borrower and Guarantor, the "Borrower Parties").


RECITAL


Lender and Borrower Parties desire to amend the Forbearance Agreement as
follows.


AGREEMENTS


In consideration of the Recitals and the agreements contained herein and in the
Forbearance Agreement, as amended hereby, Lender and Borrower Parties agree as
follows:


1.           Definitions and References.


Except as otherwise defined herein, capitalized terms used herein shall have the
meanings set forth in the Forbearance Agreement.  Upon satisfaction of the
conditions in section 3 herein, all references to the Forbearance Agreement in
any documents related to the Loan Agreement shall mean the Forbearance Agreement
as amended by this Amendment.


2.           Amendments.  The Forbearance Agreement is amended by deleting the
date "March 31, 2010" in each place such date appears therein and inserting
"April 30, 2010" in its place.


3.           Effectiveness of the Amendment.  This Amendment will not be
effective until it shall have been duly executed and delivered by Lender and
Borrower Parties.


4.           No Waiver.  Borrower Parties agree that nothing contained herein
shall be construed as a waiver by Lender of (a) any existing or future default
or event of default under the Loan Documents (as defined in the Loan Agreement)
or the Forbearance Agreement or (b) the compliance by Borrower Parties with any
representation, warranty or covenant contained in the Loan Documents or the
Forbearance Agreement.  No waiver of any provision of the Loan Documents or the
Forbearance Agreement by Lender has occurred.  Borrower Parties further agree
that nothing contained herein shall impair the right of Lender to require strict
performance by Borrower Parties of the Loan Documents and the Forbearance
Agreement.
 

--------------------------------------------------------------------------------


 
5.           Representations and Warranties.  Borrower Parties represent and
warrant to Lender that the execution and delivery of this Amendment:  (a) are
within Borrower's power, (b) has been duly authorized by proper action on the
part of Borrower, (c) are not in violation of any applicable law or the charter
documents of Borrower, (d) are not in violation of the terms of any agreement,
restriction, or undertaking to any of the Borrower Parties is a party or by
which any of them is bound, and (e) do not require the approval or consent of
any governmental authority or any other person or party, other than those
obtained and in full force and effect.
 
6.           No Commitment to Extend Forbearance Period.  Borrower Parties
acknowledge and agree that Lender has not agreed to forbear beyond the
termination of the Forbearance Period and that this Amendment shall not
constitute an agreement by or require Lender to extend the Forbearance
Termination Date beyond April 30, 2010, grant additional forbearance periods,
extend the time for payment of any the Obligations, or make any loans or
otherwise extend credit to Borrower Parties after termination of the Forbearance
Period.


7.           Costs and Expenses.  Borrower agrees to pay on demand all
out-of-pocket costs and expenses paid or incurred by Lender in connection with
the negotiation, preparation, execution and delivery of this Amendment and all
documents, instruments and agreements related hereto and thereto, including the
reasonable fees and expenses of Lender's counsel.


8.           Full Force and Effect.  The Forbearance Agreement, as amended
hereby, remains in full force and effect.


9.           Titles.  The titles of the sections in this Amendment are for
convenience only and do not limit, construe, or otherwise affect the meaning of
any section.


10.         Execution in Counterparts.  This Amendment may be executed in
several counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.


[remainder of page intentionally left blank]
 

--------------------------------------------------------------------------------


 
11.           Facsimile Signatures.  Facsimile copies of any party's signature
hereto shall be deemed effective execution of this Amendment by such party.
 

 
BANK:
     
JOHNSON BANK
         
By: 
/s/ Robert Spitzer     Robert Spitzer

 
 

 
BORROWER PARTIES:
     
JEFFERSON ELECTRIC, INC.
         
By:
/s/ Thomas Klink    
Thomas Klink, President
        /s/ Thomas Klink  
Thomas Klink, an individual
      /s/ Diane M. Klink  
Diane M. Klink, an individual

 
 